PER CURIAM.
In this case, we granted the petition for appeal of Diana Marie Austin, a juvenile, to consider whether the Court of Appeals erred in holding that the Circuit Court of Franklin County, the trial court, had original jurisdiction over Austin's juvenile parole revocation proceeding.
The procedural history and pertinent facts regarding the revocation of Austin's parole are not disputed and are recounted in detail in the opinion of the Court of Appeals. Austin v. Commonwealth, 42 Va.App. 33, 35-37, 590 S.E.2d 68, 69-70 (2003). Upon consideration *431of the issue and for the reasons stated in the opinion of the Court of Appeals, see id. at 37-41, 590 S.E.2d at 70-72, we will affirm its judgment that the trial court had jurisdiction over Austin's juvenile parole revocation proceeding.
Affirmed.